United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birnamwood, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2165
Issued: April 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 21, 2007 appellant filed a timely appeal from a January 8, 2007 merit decision
of the Office of Workers’ Compensation Programs reducing her compensation based on her
actual earnings and a July 18, 2007 merit decision denying modification of the wage-earning
capacity determination. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly reduced appellant’s compensation to zero
effective May 18, 2006 based on its finding that her actual earnings as a modified clerk fairly and
reasonably represented her wage-earning capacity; and (2) whether she has established that the
May 18, 2006 wage-earning capacity determination should be modified.
FACTUAL HISTORY
On March 11, 2004 appellant, then a 31-year-old part-time flexible clerk, filed an
occupational disease claim alleging that she sustained tennis elbow of the right forearm due to

factors of her federal employment. The Office accepted her claim for right forearm tendinitis.
The Office paid appellant compensation for intermittent periods of disability based on its finding
that she worked approximately 33 hours per week. She stopped work on August 20, 2004 and
returned to light-duty employment on October 19, 2004. Appellant again stopped work on
May 4, 2005. She underwent a right carpal tunnel release on August 5, 2005 and a left carpal
tunnel release on September 16, 2005. The Office expanded acceptance of the claim to include
bilateral carpal tunnel syndrome, thoracic outlet syndrome, neck strain and bilateral elbow
epicondylitis. The Office also authorized a right first rib resection, performed by Dr. William
Turnipseed, a Board-certified surgeon, on October 25, 2005.
In a report dated April 25, 2006, Dr. Margaret Anderson, a Board-certified physiatrist,
diagnosed myofascial neck and arm pain, a history of mild bilateral demyelinating carpal tunnel
syndrome post releases, a history of thoracic outlet syndrome post rib resection, chronic pain
syndrome and narcotic use. She stated:
“I defined her work restrictions as occasional use of her upper extremities and
nonrepetitive tasks allowing her to chance positions just as a means of managing
her pain. I would not limit her driving however. I think it [is] fine if she has to
drive further to her job and it [is] not a medical absolute contraindication. She has
requested that she not be placed on a night shift. In the setting of her chronic
pain, it could be argued that it would be appropriate for her to have the daytime
shift, and I think that is reasonable, either first or second shift, but not night shift
to allow for a normal sleep pattern.”
In a progress report dated May 5, 2006, Dr. Susan M. Schneider, who specializes in
family practice, concurred with Dr. Anderson’s work restrictions. She found that appellant could
work either the first or second shift.
On May 11, 2006 appellant rejected a May 5, 2006 job offer from the employing
establishment working 32.5 hours a week at a modified distribution/window. She explained that
she did not want to work the second shift. On May 30, 2006 Dr. Schneider noted that appellant
currently worked from 9:00 a.m. to 3:30 p.m. at the employing establishment. Appellant
sustained a recurrence of disability from August 30 to September 15, 2006. On September 18,
2006 Dr. Schneider released her to resume work with her previous restrictions.
On October 17, 2006 appellant accepted a position on the second shift “under protest.”
In a report dated November 28, 2006, Dr. Mazin Ellias, a Board-certified anesthesiologist,
diagnosed myofascial pain syndrome, neuropathic pain, depression and “some aberrant drug
behavior.” He noted that appellant was working and recommended occupational therapy and
altering her job to one without upper extremity movement.
In a progress report dated December 29, 2006, Dr. Schneider related that appellant
wanted her restrictions changed so that she could work in a position in her former work location.
She diagnosed unspecified myalgia and myositis, nerve root and plexus disorders, carpal tunnel
syndrome, cervicalgia, tenosynovitis of the hand and wrist and depression. Dr. Schneider found
that appellant could work eight to eight and a half hours per day lifting up to 30 pounds

2

occasionally, sliding up to 75 pounds off of counters and pushing or pulling up to 1,200 pound
wheeled carts.1
By decision dated January 8, 2007, the Office reduced appellant’s compensation based on
its finding that her actual earnings working 32 hours as a modified clerk effective on or around
May 18, 2006 fairly and reasonably represented her wage-earning capacity. The Office applied
the principles set forth in Albert C. Shadrick2 and determined that she had no loss of wageearning capacity.
On April 10, 2007 the Office of Personnel Management (OPM) approved appellant’s
request for disability retirement. In a progress report dated April 16, 2007, Dr. Schneider
discussed appellant’s current complaints and noted that she was working the second shift. She
diagnosed chronic pain syndrome, tendinitis, migraine headaches, cervical strain, carpal tunnel
syndrome, thoracic outlet syndrome and depression.
On April 24, 2007 appellant requested reconsideration of the January 8, 2007 wageearning capacity determination. She indicated that she “was separated from the [employing
establishment] on April 20, 2007. My monthly payment will be considerably less than what I
was making so I feel I am entitled to a loss of earning capacity.”
On April 24, 2007 Dr. Schneider noted that appellant complained of fatigue and pain in
her neck, shoulder and arm. She diagnosed chronic pain syndrome, tendinitis, migraine
headaches, cervical strain, carpal tunnel syndrome, thoracic outlet syndrome and depression.
Dr. Schneider indicated that appellant was waiting for a disability determination. In a progress
report dated May 11, 2007, Dr. Schneider noted that appellant had been off work the past two
weeks because she had received disability retirement. Appellant’s pain and hand swelling had
improved. On June 1, 2007 she complained of increased pain and decreased energy.
Dr. Schneider diagnosed chronic pain syndrome and depression. On June 26, 2007 she
diagnosed chronic pain syndrome, migraine headaches, forearm tendinitis, hand edema, thoracic
outlet syndrome, fatigue and depression. Dr. Schneider recommended decreased use of
narcotics.
In a decision dated July 18, 2007, the Office denied modification of is January 8, 2007
wage-earning capacity determination. The Office found that the medical evidence did not show
that appellant’s condition had worsened such that she was now disabled.
LEGAL PRECEDENT -- ISSUE 1
Section 8115(a) of the Federal Employees’ Compensation Act3 provides that, in
determining compensation for partial disability, the wage-earning capacity of an employee is
determined by her actual earnings if her actual earnings fairly and reasonably represent her
1

In a decision dated January 18, 2007, the Office denied appellant’s claim for a schedule award. The denial of
the schedule award claim was before the Board in Docket No. 07-1462 and is not before the Board at this time.
2

5 ECAB 376 (1953); codified by regulation at 20 C.F.R. § 10.403.

3

5 U.S.C. §§ 8101-8193.

3

wage-earning capacity.4 Generally, wages actually earned are the best measure of a wageearning capacity and in the absence of showing that they do not fairly and reasonably represent
the injured employee’s wage-earning capacity, must be accepted as such a measure.5 The
formula for determining loss of wage-earning capacity based on actual earnings, developed in the
Albert C. Shadrick decision,6 has been codified at 20 C.F.R. § 10.403. The Office calculates an
employee’s wage-earning capacity in terms of percentage by dividing the employee’s earnings
by the current pay rate for the date-of-injury job.7 Office procedures provide that a
determination regarding whether actual earnings fairly and reasonably represent wage-earning
capacity should be made after an employee has been working in a given position for more than
60 days.8
ANALYSIS -- ISSUE 1
The Board finds that appellant’s actual earnings as modified distribution/window clerk
effective May 18, 2006 fairly and reasonably represent her wage-earning capacity. In a report
dated April 25, 2006, Dr. Anderson found that appellant could work either the first or second
shift with restrictions on the use of her upper extremities. On May 5, 2006 Dr. Schneider
concurred with Dr. Anderson’s work restrictions. On May 5, 2006 the employing establishment
offered appellant the position of modified distribution/window clerk working 32.5 hours per
week on the second shift. Appellant refused to work on the second shift but returned to work
from 9:00 a.m. to 3:30 p.m. She sustained a recurrence of disability from August 30 to
September 15, 2006. Dr. Schneider released appellant to resume work on September 18, 2006
with her previous restrictions. On October 17, 2006 appellant accepted a position on the second
shift “under protest.”
Appellant returned to work in May 2006 and, except for a limited recurrence of disability,
continued working in the position through January 8, 2007, the date the Office issued its formal
loss of wage-earning capacity determination. She worked in the position for more than 60 days
and there is no evidence that the position was seasonal, temporary or make-shift work designed
for her particular needs.9 As there is no probative evidence that appellant’s wages in her position
did not fairly and reasonably represent her wage-earning capacity, they must be accepted as the
best measure of her wage-earning capacity.10

4

5 U.S.C. § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

5

Lottie M. Williams, 56 ECAB 302 (2005).

6

See supra note 2.

7

20 C.F.R. § 10.403(c).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(c) (July 1997).
9

Elbert Hicks, 49 ECAB 283 (1998); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment:
Determining Wage-Earning Capacity, Chapter 2.814.7(a) (July 1997).
10

See Loni J. Cleveland, supra note 4.

4

As appellant’s actual earnings in her modified distribution/window clerk position fairly
and reasonably represent her wage-earning capacity, the Board must determine whether the
Office properly calculated her wage-earning capacity based on her actual earnings. The Board
finds that the Office properly found that appellant had no loss of wage-earning capacity based on
her actual earnings. Appellant’s current weekly earnings of $729.30 per week exceeded the
current weekly wages of her position on April 21, 2004, the date disability began, of $664.27.
Therefore, she had no loss of wage-earning capacity under the Shadrick formula.
LEGAL PRECEDENT -- ISSUE 2
In Ronald M. Yokota, the Board stated:
“Once the wage-earning capacity of an injured employee is properly determined,
it remains undisturbed regardless of actual earnings or lack of earnings. A
modification of such determination is not warranted unless there is a material
change in the nature and extent of the injury-related condition, the employee has
been retrained or otherwise vocationally rehabilitated, or the original
determination was in fact erroneous. The burden is on the Office to establish that
there has been a change so as to affect the employee’s capacity to earn wages in
the job determined to represent his earning capacity. Compensation for loss of
wage-earning capacity is based upon the loss of the capacity to earn and not on
actual wages lost.”11
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met any of the requirements for modification of
the Office’s January 8, 2007 wage-earning capacity determination. Appellant has not submitted
any evidence to establish that the original determination of her wage-earning capacity was
erroneous. On April 10, 2007 the Office of Personnel Management approved her application for
disability retirement. Appellant argued that she would receive less in disability retirement than
she earned at the employing establishment and thus had a loss of wage-earning capacity. A
finding of disability under another federal statute, however, does not establish disability under
the Act.12
On April 24, 2007 Dr. Schneider discussed appellant’s complaints of chronic neck,
shoulder and arm pain and fatigue. She diagnosed chronic pain syndrome, tendinitis, migraine
headaches, cervical strain, carpal tunnel syndrome, thoracic outlet syndrome and depression.
Dr. Schneider indicated that appellant was currently working while awaiting a disability
determination. On May 11, 2007 she noted that appellant had retired on disability. Appellant’s
symptoms had improved since she had stopped working. On June 1, 2007 Dr. Schneider related
that appellant’s pain had worsened and she lacked energy. She diagnosed chronic pain syndrome
and depression. On June 26, 2007 Dr. Schneider diagnosed chronic pain syndrome, migraine
headaches, forearm tendinitis, hand edema, thoracic outlet syndrome, fatigue and depression. In
11

33 ECAB 1629 (1982); see also Marie A. Gonzales, 55 ECAB 395 (2004).

12

John E. Cannon, 55 ECAB 585 (2004).

5

her reports, Dr. Schneider did not address the relevant issue of whether appellant could perform
her modified-duty employment. Accordingly, the medical evidence is insufficient to establish a
material change in the nature and extent of the accepted injury-related conditions. The Office,
therefore, properly denied modification of its January 8, 2007 wage-earning capacity
determination.
CONCLUSION
The Board finds that the Office properly reduced appellant’s compensation effective
May 18, 2006 to zero based on its finding that her actual earnings as a modified clerk fairly and
reasonably represented her wage-earning capacity. The Board further finds that appellant has not
established that the May 18, 2006 wage-earning capacity determination should be modified.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 18 and January 8, 2007 are affirmed.
Issued: April 9, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

